     Case 8:18-cv-02308-DOC-JDE Document 1 Filed 12/31/18 Page 1 of 6 Page ID #:1



1    BOWMAN AND BROOKE LLP
     Michael J. Hurvitz, (SBN: 249050)
2    Patrick J. Raue (SBN: 293004)
     750 B. Street, Suite 1740
3    San Diego, CA 92101
     Tel No: 619/ 376-2500
4    Fax No: 619/ 376-2501
     michael.hurvitz@bowmanandbrooke.com
5    patrick.raue@bowmanandbrooke.com
6    Attorneys for Defendants
     VOLVO CAR USA, LLC AND VOLVO, INC.
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
      SPANCER HUEISHENG PAN               )   CASE NO.: 8:18-cv-02308
11    AND KATHY IFANG PAN,                )
                                          )   (Removed from Orange County
12                       Plaintiff,       )   Superior Court Case No. 30-2018-
                                          )   01034721-CU-BC-CJC)
13          vs.                           )
                                          )   DEFENDANT VOLVO CAR USA,
14    VOLVO CARS OF NORTH                 )   LLC’S NOTICE OF REMOVAL TO
      AMERICA, LLC; VOLVO OF              )   THE UNITED STATES DISTRICT
15    ORANGE COUNTY; DOES 1               )   COURT CENTRAL DISTRICT OF
      through 10, inclusive,              )   CALIFORNIA UNDER 28 U.S.C.
16                                        )   § 1331, FEDERAL QUESTION
                         Defendants.      )   JURISDICTION
17                                        )
                                          )   Judge:
18                                        )   Magistrate
19
           TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
20
     CENTRAL DISTRICT OF CALIFORNIA:
21
           Defendant Volvo Car USA, LLC ("Volvo") hereby removes this case to the
22
     United States District Court for the Western District of California under 28 U.S.C.
23
     § 1441 (a), based upon federal question jurisdiction under 28 U.S.C. § 1331. The
24
     basis for removal is as follows:
25
           1.     On November 27, 2018, Plaintiffs Spancer Hueisheng Pan and Kathy
26
     Ifang Pan filed a lawsuit in the Orange County Superior Court entitled: Spancer
27
     Hueisheng Pan and Kathy Ifan Pan v. Volvo Cars of North America, LLC, Volvo of
28

                             1       CASE NO.: 8:18-cv-02308
           DEFENDANT VOLVO CAR USA, LLC’S NOTICE OF REMOVAL
                 TO THE UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA UNDER 28 U.S.C. §1331
                    FEDERAL QUESTION JURISDICTION
     Case 8:18-cv-02308-DOC-JDE Document 1 Filed 12/31/18 Page 2 of 6 Page ID #:2



1    Orange County, and DOES 1 through 10, inclusive, Case No. 30-2018-01034721-
2    CU-BC-CJC, alleging causes of action against Volvo relating to the purchase of a
3    2010 Volvo S80 VIN: YV1960ASXA1132064 (hereinafter “Vehicle”). Plaintiffs
4    state causes of action for breach of warranty pursuant to Song-Beverly Consumer
5    Warranty Act, and Magnuson-Moss Warranty Act. See Declaration of Michael J.
6    Hurvitz ("Hurvitz Decl."), ¶ 2; Ex. A, Pl.’s Compl. and Service of Process
7    Transmittal.
8          2.       Volvo was served with the complaint on November 29, 2018, though
9
     its designated agent for service of process, CT Corporation System. Hurvitz Decl., ¶
10
     2; Ex. A. It was on that date that Volvo received, though service or otherwise, a copy
11
     of the pleading, Motion or Order of other paper from which it could first be
12
     ascertained that the case is one which is removable. Hurvitz Decl., ¶ 2; Ex. A.
13
     Accordingly, this Notice of removal is timely filed. No proceedings have taken place
14
     in the state court action.
15
           3.       This Court has original jurisdiction over this civil lawsuit under 28
16
     U.S.C. § 1331, and it is one which may be removed to this Court by defendant Volvo
17
     under 28 U.S.C. § 1441(a) because plaintiffs allege a cause of action arising under
18
     the Federal Magnuson-Moss Warranty Act, 15 U.S.C. §2301, et. seq., and satisfies
19
     the necessary amount in controversy under that statute.
20
           4.       The Superior Court of the State of California for the County of Orange
21
     is located in the Central District of California. Therefore, venue is proper under 28
22
23
     U.S.C. § 84 because this is the "district and division within which such action is

24   pending . . .." See 28 U.S.C. § 1446(a).

25         5.       No previous application has been made for the relief requested herein.

26         6.       Under 28 U.S.C. § 1446(d), a copy of this Notice of removal is being
27   served upon counsel for plaintiffs and co-defendant VOLVO OF ORANGE
28   ///
                              2       CASE NO.: 8:18-cv-02308
            DEFENDANT VOLVO CAR USA, LLC’S NOTICE OF REMOVAL
                  TO THE UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA UNDER 28 U.S.C. §1331
                     FEDERAL QUESTION JURISDICTION
     Case 8:18-cv-02308-DOC-JDE Document 1 Filed 12/31/18 Page 3 of 6 Page ID #:3



1    COUNTY, and a copy is being filed with the clerk of the Superior Court of the State
2    of California for the County of Orange.
3               This Court Has Original Jurisdiction Under 28 U.S.C. §1331
4                               (Federal Question Jurisdiction)
5    A.    This Action Arises Under a Federal Statute
6          7.     This Court has Federal Question Jurisdiction under to 28 U.S.C. § 1331
7    because the sixth cause of action arises under the Federal Magnuson-Moss Warranty
8    Act, 15 U.S.C. § 2301, et seq., and because Plaintiffs’ claims for damages satisfies
9    the necessary amount in controversy under that statute.
10         8.     Federal district courts have original jurisdiction in actions "arising
11   under the Constitution, laws, or treaties of the United States." 28 U.S.C. § 1331. An
12
     action "arises under" the federal law within the meaning of 28 U.S.C. § 1331 if: (1)
13
     federal law creates the cause of action, or (2) the plaintiffs’ right to relief necessarily
14
     depends on resolution of a substantial question of federal law. Franchise Tax Board
15
     v. Construction Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983).
16
           9.     This Court has original jurisdiction of plaintiffs’ sixth cause of action
17
     because it "arises under" a federal statute, i.e., 15 U.S.C. § 2301 et seq., otherwise
18
     known as the Magnuson-Moss Warranty Act.
19
     B.    The Amount in Controversy Requirement of the Manguson-Moss
20
           Warranty Act is Met
21
           10.    The Magnuson-Moss Warranty Act states in part that a consumer who
22
     is damaged by a warrantor's failure to comply with a warranty "may bring suit for
23
     damages and other legal and equitable relief in an appropriate district court of the
24
     United States, subject to paragraph (3) of this subsection." 15 U.S.C.
25
     § 2310(d)(1)(B). Paragraph (3) goes on to state that "[n]o claim shall be cognizable
26
     in a suit brought under paragraph (1)(B) of this subsection . . . if the amount in
27
     controversy is less than the sum or value of $50,000 (exclusive of interest and costs)
28

                              3       CASE NO.: 8:18-cv-02308
            DEFENDANT VOLVO CAR USA, LLC’S NOTICE OF REMOVAL
                  TO THE UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA UNDER 28 U.S.C. §1331
                     FEDERAL QUESTION JURISDICTION
     Case 8:18-cv-02308-DOC-JDE Document 1 Filed 12/31/18 Page 4 of 6 Page ID #:4



1    computed on the basis of all claims to be determined in this suit . . . ." 15 U.S.C.
2    §2310(d)(3)(B).
3          11.      The amount in controversy is satisfied. The amount exceeds
4    $50,000.00, exclusive of interest and costs, for the following reasons:
5                a. Plaintiffs claim they suffered damages in a sum to be proven at trial in
6    an amount that exceeds $25,001.00 [absent civil penalties]. Ex. A, ¶ 13.
7                b. Plaintiffs allege they are entitled to restitution for the purchase of the
8    vehicle. Ex. A, Prayer.
9
                 c. Plaintiffs allege they are entitled to incidental and consequential
10
     damages according to proof. Ex. A, Prayer.
11
                 d. Plaintiffs claim they are entitled to a civil penalty of two times their
12
     actual damages. Ex. A, Prayer.
13
           12.      At a minimum, Plaintiffs are seeking in excess of $75,003.00 (three
14
     times the amount of the minimum damages of $25,001.00) in monetary damages and
15
     civil penalties, not including other compensatory damages, prejudgment interest, or
16
     attorneys’ fees. See Chabner v. United of Omaha Life Ins. Co., 225 F.3d 1042, 1046,
17
     n.3 (9th Cir. 2000) (civil penalties under Cal. Civ. Code § 52(a) and punitive
18
     damages are included in the amount in controversy). "[W]hen a defendant seeks
19
     federal-court adjudication, the defendant's amount-in-controversy allegation should
20
     be accepted when not contested by the plaintiff or questioned by the court." Dart
21
     Cherokee Basin Operating Co. v. Owens (2014 135 S.Ct. 547, 553. Typically,
22
23
     attorney’s fees are not considered part of the amount in controversy for diversity

24   purposes. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir.1998).

25   However, where an underlying statute, such as the Song-Beverly Act, authorizes an

26   award of attorney’s fees, such fees may be included in calculating the amount in
27   controversy. See Id.; Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265 (11th
28   Cir.2000). Further, the amount in controversy is an estimate of the amount in dispute,
                             4       CASE NO.: 8:18-cv-02308
           DEFENDANT VOLVO CAR USA, LLC’S NOTICE OF REMOVAL
                 TO THE UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA UNDER 28 U.S.C. §1331
                    FEDERAL QUESTION JURISDICTION
     Case 8:18-cv-02308-DOC-JDE Document 1 Filed 12/31/18 Page 5 of 6 Page ID #:5



1    rather than an assessment of the defendant’s potential liability. Lewis v. Verizon
2    Commc’ns, Inc., 627 F.3d 395, 400 (9th Cir. 2010). Once the party seeking federal
3    jurisdiction provides plausible explanation for how the amount in controversy is met,
4    the matter should remain in federal court unless plaintiff cannot possibly recover that
5    amount. Spivey v. Vertrue, Inc., 528 F.3d 982, 986 (7th Cir. 2008). Lastly, "a
6    defendant's notice of removal need include only a plausible allegation that the
7    amount in controversy exceeds the jurisdictional threshold." Id. at 554.)
8    Accordingly, Volvo submits that the amount in controversy has been met.
9
           13.    Because Plaintiffs’ Complaint seeks well in excess of $50,000.00 in
10
     monetary damages and civil penalties, not including other compensatory damages
11
     or attorneys' fees, the amount in controversy for a Magnuson-Moss claim is satisfied.
12
                         This Court Has Supplemental Jurisdiction
13
           14.    "[I]n any civil action of which the district courts have original
14
     jurisdiction, the district courts shall have supplemental jurisdiction over all other
15
     claims that are so related to claims in the action within such original jurisdiction that
16
     they form part of the same case or controversy under Article III of the United States
17
     Constitution." 28 U.S.C. §1367(a). The Supreme Court has noted that the
18
     supplemental jurisdiction statute "applies with equal force to cases removed to
19
     federal court as to cases initially filed there; a removed case is necessarily one 'of
20
     which the district courts . . . have original jurisdiction'…." City of Chicago v.
21
     International College of Surgeons, 522 U.S. 156, 165 (1997). Although one of
22
     several claims does not "arise under" federal law, removal is still appropriate if that
23
24
     claim is transactionally related (i.e., "supplemental") to at least one substantial

25   federal claim. Zuniga v. Blue Cross & Blue Shield of Michigan, 52 F.3d 1395, 1399

26   (6th Cir. 1995). A single case exists in the constitutional sense wherever the state

27   and federal claims arise from a "common nucleus of operative facts" such that a
28   ///

                             5       CASE NO.: 8:18-cv-02308
           DEFENDANT VOLVO CAR USA, LLC’S NOTICE OF REMOVAL
                 TO THE UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA UNDER 28 U.S.C. §1331
                    FEDERAL QUESTION JURISDICTION
     Case 8:18-cv-02308-DOC-JDE Document 1 Filed 12/31/18 Page 6 of 6 Page ID #:6



1    plaintiff "would ordinarily be expected to try them all in a single judicial
2    proceeding." United Mine Workers v. Gibbs (1966) 383 U.S. 715, 725.
3          15.    Here, all of plaintiffs’ causes of action arise out of the same nucleus of
4    operative facts, i.e., the purchase of the subject vehicle and its alleged warranties.
5    Accordingly, to the extent there are other causes of action that later arise based on
6    the same operative facts, this Court has supplemental jurisdiction under 28 U.S.C. §
7    1367. See Priebe v. Autobarn, Ltd., 240 F.3d 584 (7th Cir. 2001) (where federal
8    jurisdiction existed under Magnuson-Moss, district court properly exercised
9
     supplemental jurisdiction over plaintiffs' remaining causes of action including a state
10
     fraudulent business practices claim and a common law fraud claim).
11
           16.    Based upon the foregoing, all requirements for diversity jurisdiction
12
     removal have been met. Defendant Volvo therefore requests that this action now
13
     pending against it in the Superior Court of California, County of Orange, be removed
14
     to this Court, and that this Court assume complete jurisdiction in this matter.
15
           17.    This removal notice is timely filed as it is filed less than 30 days after
16
     Volvo was served with the complaint. Therefore, removal of this case is proper.
17
           18.    Defendant will promptly notify plaintiffs, co-defendant VOLVO OF
18
     ORANGE COUNTY, and the Superior Court of this removal as required by 28
19
     U.S.C. § 1446(d).
20
     DATED: December 31, 2018                BOWMAN AND BROOKE LLP
21
22
23
                                             BY: /s/ Michael J. Hurvitz
24                                               Michael J. Hurvitz
25                                               Patrick J. Raue
                                                 Attorneys for Defendant
26                                               VOLVO CARS USA, LLC

27
28

                             6       CASE NO.: 8:18-cv-02308
           DEFENDANT VOLVO CAR USA, LLC’S NOTICE OF REMOVAL
                 TO THE UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA UNDER 28 U.S.C. §1331
                    FEDERAL QUESTION JURISDICTION
